DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting (Non-Statutory)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double patenting between App. 17/751,796 and US Patent No. 11,049,310 B2
Claims 1, 10, 11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, and 20 of US Patent No. 11,049,310 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 11,049,310 B2 as the claims of the current application are similar in scope than that of the issued patent.
Claims 2, 3, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,049,310 B2 in view of Weng (US 2014/0233849 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,049,310 B2 to use the single-view hair modeling features of Weng to allow for use of 3D reconstruction techniques for hair modeling and portrait editing providing more intricate model presentation applicable to improving video sequence and face modelling systems.
Claims 4, 6, 14, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,049,310 B2 in view of Zhang (US 2003/0198402 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,049,310 B2 to use the image based surface detail transfer functions of Zhang in order to use a technique for transferring geometric details from one surface of an object in an image to another with simple 2D image operations providing various deformation options such as aging of a person within an image providing more robust modeling options applicable to improving video sequence and face modelling systems.
Claims 5, 7, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,049,310 B2 in view of Shen (US 2012/0321134 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,049,310 B2 to use the face tracking features of Shen in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems.
Claims 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,049,310 B2 in view of Shukla (US 2019/0080457 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,049,310 B2 to use the automatic human segmentation features of Shukla for use of multiple segmentation methods via defined templates an artificial intelligence trained models such as a deep neural network for distinguishing human features from a background environment in an image with improved accuracy based on a combined segmentation applicable to improving video sequence and face detection techniques.



Double patenting between App. 17/751,796 and US Patent No. 11,393,152 B2
Claims 1, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 20 of US Patent No. 11,393,152 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the methods steps of the current application with those of U.S. Patent No. 11,393,152 B2 as the claims of the current application are similar in scope than that of the issued patent.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,393,152 B2 in view of Weng (US 2014/0233849 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,393,152 B2 to use the single-view hair modeling features of Weng to allow for use of 3D reconstruction techniques for hair modeling and portrait editing providing more intricate model presentation applicable to improving video sequence and face modelling systems.
Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,393,152 B2 in view of Zhang (US 2003/0198402 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,393,152 B2 to use the image based surface detail transfer functions of Zhang in order to use a technique for transferring geometric details from one surface of an object in an image to another with simple 2D image operations providing various deformation options such as aging of a person within an image providing more robust modeling options applicable to improving video sequence and face modelling systems.
Claims 5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,393,152 B2 in view of Shen (US 2012/0321134 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,393,152 B2 to use the face tracking features of Shen in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent No. 11,393,152 B2 in view of Shukla (US 2019/0080457 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of US Patent No. 11,393,152 B2 to use the automatic human segmentation features of Shukla for use of multiple segmentation methods via defined templates an artificial intelligence trained models such as a deep neural network for distinguishing human features from a background environment in an image with improved accuracy based on a combined segmentation applicable to improving video sequence and face detection techniques.

Application 17/751796
U.S. Patent No. 11,049,310 B2
Claim 1
Claim 1 
Claim 2
Claim 1 in view of Weng
Claim 3
Claim 1 in view of Weng
Claim 4
Claim 1 in view of Zhang
Claim 5
Claim 1 in view of Shen
Claim 6
Claim 1 in view of Zhang
Claim 7
Claim 1 in view of Shen
Claim 8

Claim 9
Claim 1 in view of Shukla
Claim 10
Claim 8 
Claim 11
Claim 11 
Claim 12
Claim 11 in view of Weng
Claim 13
Claim 11 in view of Weng
Claim 14
Claim 11 in view of Zhang
Claim 15
Claim 11 in view of Shen
Claim 16
Claim 11 in view of Zhang
Claim 17
Claim 11 in view of Shen
Claim 18

Claim 19
Claim 11 in view of Shukla
Claim 20
Claim 20


Application 17/751796
U.S. Patent No. 11,393,152 B2
Claim 1
Claim 1 
Claim 2
Claim 1 in view of Weng
Claim 3
Claim 1 in view of Weng
Claim 4
Claim 1 in view of Zhang
Claim 5
Claim 1 in view of Shen
Claim 6
Claim 1 in view of Zhang
Claim 7
Claim 1 in view of Shen
Claim 8

Claim 9
Claim 1 in view of Shukla
Claim 10
Claim 8 
Claim 11

Claim 12

Claim 13

Claim 14

Claim 15

Claim 16

Claim 17

Claim 18

Claim 19

Claim 20
Claim 20



Allowable Subject Matter

Claims 8 and 18 are objected to as being dependent upon rejected base claims, and would be allowable if the obviousness-type double patenting rejections are resolved and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of potential allowable subject matter:
In regards to dependent claim 8, none of the cited prior art alone or in combination provides motivation to teach “determining that the head rotation exceeds a pre-determined rotation angle; and in response to the determination, adjusting, based on the head rotation and a hair model, an image of hair associated with the second face” as the references only teach animating models through 2D deformation and transfer of surface level features however, the references fail to explicitly disclose the concept of defining a pre-determined for head rotating angle and determining whether that threshold is exceeded for subsequent adjustment of the head and a hair model within an image for a secondary face in conjunction with the remaining limitations of claim 7 from which it depends for the purpose of applying the 2D deformation for secondary face modification.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation. 
In regards to dependent claim 18, this claim recites limitations similar in scope to that of claim 8, and thus is objected to under the same rationale as provided above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 5, 7, 10, 11, 15, 17, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2002/0012454 A1, hereinafter referenced “Liu”) in view of Shen (US 2012/0321134 A1, hereinafter referenced “Shen”).

In regards to claim 1. Liu discloses a method for portrait animation (Liu, Abstract; Reference discloses technique for creating a 3D face model using images), the method comprising: 
-receiving, by a computing device (Liu, paragraph [0021]; Reference discloses FIG. 1 shows components of our system. The equipment includes a computer 10 and a video camera 12), a scenario video, the scenario video including at least one input frame, the at least one input frame including a first face (Liu, paragraph [0024]; Reference discloses the user takes two images with a small relative head motion, and two video sequences…In the sequence, we call the two images the base images. The video includes two base images or input frames having first and second face images as shown in Fig. 2); 
-receiving, by the computing device (Liu, paragraph [0021]; Reference discloses FIG. 1 shows components of our system. The equipment includes a computer 10 and a video camera 12), a target image, the target image including a second face; (Liu, paragraph [0039]; Reference discloses we have to determine first the motion of the head and match some pixels across the two views before we can fit an animated face model (i.e. target image including the second face) to the images.) 



Liu does not disclose but Shen teaches
-determining, by the computing device (Shen, paragraph [0048]; Reference discloses face tracking device) and based on the at least one input frame and the target image, two-dimensional (2D) deformations (Shen, paragraphs [0083]-[0084]; References discloses the process of face fitting in which face fitting unit 30 may fit the 2D model and the 3D model of the human face by the 2D appearance condition and the 3D structure condition…The 2D appearance condition may be set to ∥I(S(p,q))−A∥2 in which A denotes a 2D appearance, S(p,q) denotes a 2D shape, and I(S(p,q)) denotes a 2D texture obtained when an input image I is deformed to a target shape. The face fitting process between the input image and a target shape via 2D deformation is interpreted as at least one input frame and the target image, two-dimensional (2D) deformations), 
-wherein the 2D deformations when applied to the second face, modify the second face to imitate at least a facial expression and a head orientation of the first face (Shen, Fig. 6C paragraph [0084]; Reference discloses referring to FIG. 5, the face fitting unit 30 may receive the video image I collected by the image collection unit 10. Based on the 2D position of the key point predicted by the prediction unit 20 and the average shape S0 in the predetermined 2D model, the 2D texture I(S(p,q)) corresponding to the 2D shape S(p,q) may be obtained through deformation by the piece-wise warping. For example, according to the automatic appearance model algorithm, as a difference ∥I(S(p,q))−A∥2 between the obtained 2D texture I(S(p,q)) and the 2D appearance A is smaller, the 2D shape obtained through face model fitting may become more ideal. The function of applying the 2D deformations to obtain the 2D appearance A which is smaller or more ideal (interpreted as imitating the initial face when applied to the second image or face regarding 2D shape obtained through face fitting). Fig. 6C regarding the upper figures illustrates a case in which the 2D deformation condition as the face of the final frame has a facial expression and head orientation similar to the preceding frames); 
-and applying, by the computing device (Shen, paragraph [0048]; Reference discloses face tracking device), the 2D deformations to the target image to obtain at least one output frame of an output video (Shen, Figs. 5 and 6C and paragraph [0084]; Reference illustrates the 2D appearance condition may be set to ∥I(S(p,q))−A∥2 in which A denotes a 2D appearance, S(p,q) denotes a 2D shape, and I(S(p,q)) denotes a 2D texture obtained when an input image I is deformed to a target shape, that is, the average shape S0. Fig. 5 illustrates the output frame after the 2D deformation is applied to the input image plus the input shape and target shape (i.e. target image)).  
Liu and Shen are combinable because they are in the same field of endeavor regarding multidimensional modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu to include the face tracking method of Shen in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems as taught in Liu.

In regards to claim 5. Liu in view of Shen teach the method of claim 1.
Liu does not disclose but Shen teaches
-further comprising applying a color correction to the at least one input frame (Shen, paragraph [0090]; Reference discloses for example, when the face tracking method according to embodiments is performed, first, a first frame image may be set to the key frame. When a more representative image is measured next, the previous key frame may be updated using the more representative image and used as a new skin color measurement mode. Whether each key point in the 2D shape is located in the skin area may be set as the skin color condition. In this case, stability and reliability of face tracking may be increased. That is, as a difference ∥C(S(p,q))∥2 between each key point in the 2D shape S(p,q) and the skin color is smaller, the 2D structure obtained through face model fitting becomes more ideal. Face fitting procedure in reference to obtaining smallest different in skin color between frames interpreted as applying color correction to an input frame).  

In regards to claim 7. Liu in view of Shen teach the method of claim 1.
Liu does not disclose but Shen teaches
-wherein the 2D deformations when applied to the second face, modify the second face to imitate a head rotation of the first face (Shen, Fig. 6C paragraph [0084]; Reference discloses referring to FIG. 5, the face fitting unit 30 may receive the video image I collected by the image collection unit 10. Based on the 2D position of the key point predicted by the prediction unit 20 and the average shape S0 in the predetermined 2D model, the 2D texture I(S(p,q)) corresponding to the 2D shape S(p,q) may be obtained through deformation by the piece-wise warping. For example, according to the automatic appearance model algorithm, as a difference ∥I(S(p,q))−A∥2 between the obtained 2D texture I(S(p,q)) and the 2D appearance A is smaller, the 2D shape obtained through face model fitting may become more ideal. The function of applying the 2D deformations to obtain the 2D appearance A which is smaller or more ideal (interpreted as imitating the initial face when applied to the second image or face regarding 2D shape obtained through face fitting). Fig. 6C regarding the upper figures illustrates a case in which the 2D deformation condition as the face of the final frame has head orientation similar to the preceding frames).  

In regards to claim 10. Liu in view of Shen teach the method of claim 1.
Liu further discloses
-further comprising: generating, by the computing device, one of a mouth region and an eyes region (Liu, paragraphs [0043]-[0044]; references disclose creating or generating mask image for the two base images for identifying the eyes, nose, and mouth which can be performed automatically); 
-and inserting, by the computing device, the one of the mouth region and the eyes region into the at least one output frame (Liu, paragraph [0138]; Reference discloses animating as having obtained the 3D textured face model, the user can immediately animate the model with the application of facial expressions including frowns, smiles, mouth open).  

In regards to claim 11. Liu discloses a computing device (Liu, Abstract) comprising: 
-a processor; and a memory storing instructions that, when executed by the processor, configure the computing device (Liu, Abstract; Reference discloses technique for creating a 3D face model using images obtained from an inexpensive camera associated with a general-purpose computer (which would have a processor and memory)) to: 
-receive a scenario video, the scenario video including at least one input frame, the at least one input frame including a first face (Liu, paragraph [0024]; Reference discloses the user takes two images with a small relative head motion, and two video sequences…In the sequence, we call the two images the base images. The video includes two base images or input frames having first and second face images as shown in Fig. 2);
-receive a target image, the target image including a second face (Liu, paragraph [0039]; Reference discloses we have to determine first the motion of the head and match some pixels across the two views before we can fit an animated face model (i.e. target image including the second face) to the images.); 


Liu does not disclose but Shen teaches
-determine, based on the at least one input frame and the target image, two-dimensional (2D) deformations of the second face in the target image (Shen, paragraphs [0083]-[0084]; References discloses the process of face fitting in which face fitting unit 30 may fit the 2D model and the 3D model of the human face by the 2D appearance condition and the 3D structure condition…The 2D appearance condition may be set to ∥I(S(p,q))−A∥2 in which A denotes a 2D appearance, S(p,q) denotes a 2D shape, and I(S(p,q)) denotes a 2D texture obtained when an input image I is deformed to a target shape. The face fitting process between the input image and a target shape via 2D deformation is interpreted as at least one input frame and the target image, two-dimensional (2D) deformations),  
-wherein the 2D deformations when applied to the second face, modify the second face to imitate at least a facial expression of the first face (Shen, Fig. 6C paragraph [0084]; Reference discloses referring to FIG. 5, the face fitting unit 30 may receive the video image I collected by the image collection unit 10. Based on the 2D position of the key point predicted by the prediction unit 20 and the average shape S0 in the predetermined 2D model, the 2D texture I(S(p,q)) corresponding to the 2D shape S(p,q) may be obtained through deformation by the piece-wise warping. For example, according to the automatic appearance model algorithm, as a difference ∥I(S(p,q))−A∥2 between the obtained 2D texture I(S(p,q)) and the 2D appearance A is smaller, the 2D shape obtained through face model fitting may become more ideal. The function of applying the 2D deformations to obtain the 2D appearance A which is smaller or more ideal (interpreted as imitating the initial face when applied to the second image or face regarding 2D shape obtained through face fitting). Fig. 6C regarding the upper figures illustrates a case in which the 2D deformation condition as the face of the final frame has a facial expression and head orientation similar to the preceding frames); 
-and apply the 2D deformations to the target image to obtain at least one output frame of an output video (Shen, Figs. 5 and 6C and paragraph [0084]; Reference illustrates the 2D appearance condition may be set to ∥I(S(p,q))−A∥2 in which A denotes a 2D appearance, S(p,q) denotes a 2D shape, and I(S(p,q)) denotes a 2D texture obtained when an input image I is deformed to a target shape, that is, the average shape S0. Fig. 5 illustrates the output frame after the 2D deformation is applied to the input image plus the input shape and target shape (i.e. target image)).  
Liu and Shen are combinable because they are in the same field of endeavor regarding multidimensional modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu to include the face tracking method of Shen in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems as taught in Liu.

In regards to claim 15. Liu in view of Shen teach the computing device of claim 11.
Liu does not disclose but Shen teaches
-wherein the instructions further configure the computing device to apply a color correction to the at least one input frame (Shen, paragraph [0090]; Reference discloses for example, when the face tracking method according to embodiments is performed, first, a first frame image may be set to the key frame. When a more representative image is measured next, the previous key frame may be updated using the more representative image and used as a new skin color measurement mode. Whether each key point in the 2D shape is located in the skin area may be set as the skin color condition. In this case, stability and reliability of face tracking may be increased. That is, as a difference ∥C(S(p,q))∥2 between each key point in the 2D shape S(p,q) and the skin color is smaller, the 2D structure obtained through face model fitting becomes more ideal. Face fitting procedure in reference to obtaining smallest different in skin color between frames interpreted as applying color correction to an input frame).  

In regards to claim 17. Liu in view of Shen teach the computing device of claim 11.
Liu does not disclose but Shen teaches
-wherein the 2D deformations when applied to the second face, modify the second face to imitate a head rotation of the first face (Shen, Fig. 6C paragraph [0084]; Reference discloses referring to FIG. 5, the face fitting unit 30 may receive the video image I collected by the image collection unit 10. Based on the 2D position of the key point predicted by the prediction unit 20 and the average shape S0 in the predetermined 2D model, the 2D texture I(S(p,q)) corresponding to the 2D shape S(p,q) may be obtained through deformation by the piece-wise warping. For example, according to the automatic appearance model algorithm, as a difference ∥I(S(p,q))−A∥2 between the obtained 2D texture I(S(p,q)) and the 2D appearance A is smaller, the 2D shape obtained through face model fitting may become more ideal. The function of applying the 2D deformations to obtain the 2D appearance A which is smaller or more ideal (interpreted as imitating the initial face when applied to the second image or face regarding 2D shape obtained through face fitting). Fig. 6C regarding the upper figures illustrates a case in which the 2D deformation condition as the face of the final frame has head orientation similar to the preceding frames).   

In regards to claim 20. Liu discloses a non-transitory computer-readable storage medium, the computer- readable storage medium including instructions that when executed by a computing device (Liu, Abstract and paragraph [0021]; References disclose technique for creating a 3D face model using images obtained from an inexpensive camera associated with a general-purpose computer. Reference further discloses implementation of computer-readable medium), cause the computing device to: 
-receive a scenario video, the scenario video including at least one input frame, the at least one input frame including a first face (Liu, paragraph [0024]; Reference discloses the user takes two images with a small relative head motion, and two video sequences…In the sequence, we call the two images the base images. The video includes two base images or input frames having first and second face images as shown in Fig. 2); 
-receive a target image, the target image including a second face (Liu, paragraph [0039]; Reference discloses we have to determine first the motion of the head and match some pixels across the two views before we can fit an animated face model (i.e. target image including the second face) to the images.); 


Liu does not disclose but Shen teaches
-determine based on the at least one input frame and the target image, two- dimensional (2D) deformations of the second face in the target image (Shen, paragraphs [0083]-[0084]; References discloses the process of face fitting in which face fitting unit 30 may fit the 2D model and the 3D model of the human face by the 2D appearance condition and the 3D structure condition…The 2D appearance condition may be set to ∥I(S(p,q))−A∥2 in which A denotes a 2D appearance, S(p,q) denotes a 2D shape, and I(S(p,q)) denotes a 2D texture obtained when an input image I is deformed to a target shape. The face fitting process between the input image and a target shape via 2D deformation is interpreted as at least one input frame and the target image, two-dimensional (2D) deformations), 
-wherein the 2D deformations when applied to the second face, modify the second face to imitate at least a facial expression of the first face (Shen, Fig. 6C paragraph [0084]; Reference discloses referring to FIG. 5, the face fitting unit 30 may receive the video image I collected by the image collection unit 10. Based on the 2D position of the key point predicted by the prediction unit 20 and the average shape S0 in the predetermined 2D model, the 2D texture I(S(p,q)) corresponding to the 2D shape S(p,q) may be obtained through deformation by the piece-wise warping. For example, according to the automatic appearance model algorithm, as a difference ∥I(S(p,q))−A∥2 between the obtained 2D texture I(S(p,q)) and the 2D appearance A is smaller, the 2D shape obtained through face model fitting may become more ideal. The function of applying the 2D deformations to obtain the 2D appearance A which is smaller or more ideal (interpreted as imitating the initial face when applied to the second image or face regarding 2D shape obtained through face fitting). Fig. 6C regarding the upper figures illustrates a case in which the 2D deformation condition as the face of the final frame has a facial expression and head orientation similar to the preceding frames); 
-and apply the 2D deformations to the target image to obtain at least one output frame of an output video (Shen, Figs. 5 and 6C and paragraph [0084]; Reference illustrates the 2D appearance condition may be set to ∥I(S(p,q))−A∥2 in which A denotes a 2D appearance, S(p,q) denotes a 2D shape, and I(S(p,q)) denotes a 2D texture obtained when an input image I is deformed to a target shape, that is, the average shape S0. Fig. 5 illustrates the output frame after the 2D deformation is applied to the input image plus the input shape and target shape (i.e. target image)).
Liu and Shen are combinable because they are in the same field of endeavor regarding multidimensional modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu to include the face tracking method of Shen in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems as taught in Liu.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable Liu (US 2002/0012454 A1) in view of Shen (US 2012/0321134 A1) as applied to claims 1 and 11 above, and further in view of Weng (US 2014/0233849 A1, hereinafter referenced “Weng”).
In regards to claim 2. Liu in view of Shen teach the method of claim 1.
Liu and Shen does not disclose but Weng teaches
-further comprising modifying the at least one input frame to change a color of hair associated with the second face (Weng, paragraph [0100]; Reference discloses by utilizing the 3D hair model, it is possible to implement numerous tools that allow the user to edit a portrait hairstyle, such as adjusting color, smoothness, shininess, or adding geometric noises (interpreted as a change of hair color of an input frame associated with a face)).  
Liu and Shen are combinable because they are in the same field of endeavor regarding multidimensional modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu to include the face tracking method of Shen in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems as taught in Liu.
Liu and Weng are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the single-view hair modeling of Weng in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the single-view hair modeling of Weng allows for use of 3D reconstruction techniques to allow for hair modeling and portrait editing providing more intricate model presentation applicable to improving video sequence and face modelling systems as taught in Liu and Shen.

In regards to claim 3. Liu in view of Shen teach the method of claim 1.
Liu and Shen does not disclose but Weng teaches
-further comprising modifying the at least one input frame to change a hairstyle of hair associated with the second face (Weng, paragraph [0097]; Reference discloses as shown in FIG. 7, replacing an individual's hairstyle in a portrait allows the user to try on different hairstyles and to view possible actual effects. Give a source portrait image Isrc and a target portrait image Idst, where the goal of this application is to replace the hairstyle in the target portrait image Idst by the hairstyle in the source portrait image Isrc….Then transform the hairstyle model extracted from Isrc to a proper position in Idst via MT (interpreted as a change of hair style of an input frame associated with the first face to the subsequent frame or second face).  
Liu and Weng are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the single-view hair modeling of Weng in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the single-view hair modeling of Weng allows for use of 3D reconstruction techniques to allow for hair modeling and portrait editing providing more intricate model presentation applicable to improving video sequence and face modelling systems as taught in Liu and Shen.

In regards to claim 12. Liu in view of Shen teach the computing device of claim 11.
Liu and Shen does not disclose but Weng teaches
-wherein the instructions further configure the computing device to modify the at least one input frame to change a color of hair associated with the second face (Weng, paragraph [0100]; Reference discloses by utilizing the 3D hair model, it is possible to implement numerous tools that allow the user to edit a portrait hairstyle, such as adjusting color, smoothness, shininess, or adding geometric noises (interpreted as a change of hair color of an input frame associated with a face)).
Liu and Weng are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the single-view hair modeling of Weng in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the single-view hair modeling of Weng allows for use of 3D reconstruction techniques to allow for hair modeling and portrait editing providing more intricate model presentation applicable to improving video sequence and face modelling systems as taught in Liu and Shen.

In regards to claim 13. Liu in view of Shen teach the computing device of claim 11.
Liu and Shen does not disclose but Weng teaches
-wherein the instructions further configure the computing device to modify the at least one input frame to change a hairstyle of hair associated with the second face (Weng, paragraph [0097]; Reference discloses as shown in FIG. 7, replacing an individual's hairstyle in a portrait allows the user to try on different hairstyles and to view possible actual effects. Give a source portrait image Isrc and a target portrait image Idst, where the goal of this application is to replace the hairstyle in the target portrait image Idst by the hairstyle in the source portrait image Isrc….Then transform the hairstyle model extracted from Isrc to a proper position in Idst via MT (interpreted as a change of hair style of an input frame associated with the first face to the subsequent frame or second face).    
Liu and Weng are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the single-view hair modeling of Weng in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the single-view hair modeling of Weng allows for use of 3D reconstruction techniques to allow for hair modeling and portrait editing providing more intricate model presentation applicable to improving video sequence and face modelling systems as taught in Liu and Shen.

Claims 4, 6, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable Liu (US 2002/0012454 A1) in view of Shen (US 2012/0321134 A1) as applied to claims 1 and 11 above, and further in view of Zhang (US 2003/0198402 A1, hereinafter referenced “Zhang”).

In regards to claim 4. Liu in view of Shen teach the method of claim 1.
Liu and Shen does not disclose but Zhang teaches
-further comprising modifying the at least one input frame to change age appearance of the second face (Zhang, paragraphs [0080]-[0084]; Reference provides overview of aging faces based on two different input faces and an output of an aged face image).  
Liu and Shen are combinable because they are in the same field of endeavor regarding multidimensional modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu to include the face tracking method of Shen in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems as taught in Liu.
Liu and Zhang are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the image based surface detail transfer functions of Zhang in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the image based surface detail transfer functions of Zhang allows for use of a technique for transferring geometric details from one surface of an object in an image to another with simple 2D image operations providing various deformation options such as aging of a person within an image providing more robust modeling options applicable to improving video sequence and face modelling systems as taught in Liu and Shen.

In regards to claim 6. Liu in view of Shen teach the method of claim 1.
Liu and Shen does not disclose but Zhang teaches
-further comprising applying a light correction to the at least one input frame (Zhang, paragraph [0086]; Reference discloses For images taken under completely different lighting conditions, a relighting technique may be used to compensate for the lighting difference between the images).  
Liu and Zhang are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the image based surface detail transfer functions of Zhang in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the image based surface detail transfer functions of Zhang allows for use of a technique for transferring geometric details from one surface of an object in an image to another with simple 2D image operations providing various deformation options such as aging of a person within an image providing more robust modeling options applicable to improving video sequence and face modelling systems as taught in Liu and Shen.

In regards to claim 14. Liu in view of Shen teach the computing device of claim 11.
Liu and Shen does not disclose but Zhang teaches
-wherein the instructions further configure the computing device to modify the at least one input frame to change age appearance of the second face (Zhang, paragraphs [0080]-[0084]; Reference provides overview of aging faces based on two different input faces and an output of an aged face image).    
Liu and Zhang are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the image based surface detail transfer functions of Zhang in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the image based surface detail transfer functions of Zhang allows for use of a technique for transferring geometric details from one surface of an object in an image to another with simple 2D image operations providing various deformation options such as aging of a person within an image providing more robust modeling options applicable to improving video sequence and face modelling systems as taught in Liu and Shen.

In regards to claim 16. Liu in view of Shen teach the computing device of claim 11.
Liu and Shen does not disclose but Zhang teaches
-wherein the instructions further configure the computing device to apply a light correction to the at least one input frame (Zhang, paragraph [0086]; Reference discloses for images taken under completely different lighting conditions, a relighting technique may be used to compensate for the lighting difference between the images).  
Liu and Zhang are also combinable because they are in the same field of endeavor regarding 3D modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the image based surface detail transfer functions of Zhang in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the image based surface detail transfer functions of Zhang allows for use of a technique for transferring geometric details from one surface of an object in an image to another with simple 2D image operations providing various deformation options such as aging of a person within an image providing more robust modeling options applicable to improving video sequence and face modelling systems as taught in Liu and Shen.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable Liu (US 2002/0012454 A1) in view of Shen (US 2012/0321134 A1) as applied to claims 1 and 11 above, and further in view of Shukla (US 2019/0080457 A1, hereinafter referenced “Shukla”).

In regards to claim 9. Liu in view of Shen teach the method of claim 1.
Liu and Shen does not disclose but Shukla teaches
-further comprising: synthesizing, by the computing device and based on an image of a first body of a first person associated with the first face in the at least one input frame, an image of a second body of a second person associated with the second face, wherein the second body imitates at least a gesture associated with the first body of the first person; and inserting, by the computing device, the image of the second body of the second person in the at least one output frame (Shukla, paragraphs [0067], [0070], and [0072]; Reference at paragraph [0067] discloses the face detection engine 122 can be configured to perform the face detection to detect the presence of the one or more humans in the image. Paragraph [0070] discloses for example, the first human segmentation generation engine 124 may adjust a size, direction, or position within an image of the pre-defined full human body template based on the determined template coefficients and the pre-defined full human body template. Paragraph [0072] discloses in an embodiment, the composite human segmentation generation engine 130 can be configured to obtain the human segmentation in the image by mapping the first human segmentation to the second human segmentation obtained from the DNN 128. Thus the adjustments are applied to multiple human faces and bodies (see paragraph [0092]) which may be different humans as determined by the face detection analysis.).  
Liu and Shen are combinable because they are in the same field of endeavor regarding multidimensional modeling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu to include the face tracking method of Shen in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results even under conditions such as having complex backgrounds or quick motion applicable to improving video sequence and face modelling systems as taught in Liu.
Liu and Shukla are also combinable because they are in the same field of endeavor regarding human feature detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the automatic segmentation method of Shukla in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the automatic human segmentation features of Shukla allows for use of multiple segmentation methods via defined templates an artificial intelligence trained models such as a deep neural network for distinguishing human features from a background environment in an image with improved accuracy based on a combined segmentation applicable to improving video sequence and face detection techniques such as those taught in Liu and Shen.

In regards to claim 19. Liu in view of Shen teach the computing device of claim 11.
Liu and Shen does not disclose but Shukla teaches
-wherein the instructions further configure the computing device to: synthesize, based on an image of a first body of a first person associated with the first face in the at least one input frame, an image of a second body of a second person associated with the second face, wherein the second body imitates at least a gesture associated with the first body of the first person; and 28insert the image of the second body of the second person in the at least one output frame (Shukla, paragraphs [0067], [0070], and [0072]; Reference at paragraph [0067] discloses the face detection engine 122 can be configured to perform the face detection to detect the presence of the one or more humans in the image. Paragraph [0070] discloses for example, the first human segmentation generation engine 124 may adjust a size, direction, or position within an image of the pre-defined full human body template based on the determined template coefficients and the pre-defined full human body template. Paragraph [0072] discloses in an embodiment, the composite human segmentation generation engine 130 can be configured to obtain the human segmentation in the image by mapping the first human segmentation to the second human segmentation obtained from the DNN 128. Thus the adjustments are applied to multiple human faces and bodies (see paragraph [0092]) which may be different humans as determined by the face detection analysis).  
Liu and Shukla are also combinable because they are in the same field of endeavor regarding human feature detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the computer face modeling animation method of Liu, in view of the face tracking method of Shen, to include the automatic segmentation method of Shukla in order to provide the user with a technique for creating a 3D face model via use of still images obtained from video sequences and various fitting operations as taught by Liu, while incorporating the face tracking features Shen’s method in order to track a human face via video frames and use of 2D and 3D characteristics obtained through face fitting to provide predicted positions of key points in the face images to generate 2D and 3D models of the human face based on the point prediction thus obtaining more ideal modeling results. Further incorporating the automatic human segmentation features of Shukla allows for use of multiple segmentation methods via defined templates an artificial intelligence trained models such as a deep neural network for distinguishing human features from a background environment in an image with improved accuracy based on a combined segmentation applicable to improving video sequence and face detection techniques such as those taught in Liu and Shen.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619